Name: 2003/811/EC: Commission Decision of 17 November 2003 establishing a project for standard sera for the diagnosis of foot-and-mouth disease and the financial contribution by the Community for the year 2003
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  means of agricultural production;  health;  cooperation policy;  agricultural activity
 Date Published: 2003-11-22

 Avis juridique important|32003D08112003/811/EC: Commission Decision of 17 November 2003 establishing a project for standard sera for the diagnosis of foot-and-mouth disease and the financial contribution by the Community for the year 2003 Official Journal L 305 , 22/11/2003 P. 0016 - 0016Commission Decisionof 17 November 2003establishing a project for standard sera for the diagnosis of foot-and-mouth disease and the financial contribution by the Community for the year 2003(2003/811/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 20 thereof,Whereas:(1) Article 19 of Decision 90/424/EEC requires the Community to undertake the technical and scientific measures necessary for the development of veterinary legislation.(2) Since 1992, the Community has followed a strict policy of prohibiting prophylactic vaccination with regard to foot-and-mouth disease. Therefore, livestock in the Community are highly receptive to the foot-and-mouth disease virus. The epidemiological situation in some third countries neighbouring or trading with the Community makes it necessary to provide for measures allowing rapid diagnosis of the disease, emergency vaccination and subsequent testing of vaccinated animals to identify infected herds.(3) To carry out serological tests, it is necessary to make available standard reference sera to be used in laboratory tests for the detection of antibodies to both structural and non-structural proteins of the foot-and-mouth disease virus.(4) In accordance with Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease(3) repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC, serological surveillance carried out in the aftermath of an outbreak is a precondition for the withdrawal of restrictions imposed on trade in live animals of susceptible species and their products. Making standard sera available may consequently contribute to the development of Community legislation on foot-and-mouth disease.(5) The financial resources necessary for the Community contribution to the production, storage and distribution of a first batch of standard sera for the diagnosis of foot-and-mouth disease in 2003 should therefore be engaged.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Community shall finance a project for the production, storage and distribution of a first batch of standard sera to be used in assays for the detection of antibodies against structural and non-structural proteins of different serotypes of the foot-and-mouth disease virus in different species of livestock susceptible to foot-and-mouth disease.Article 2The measures provided for in Article 1 shall be carried out by the body or institution designated by the Commission to coordinate the scientific and technical collaboration of laboratories and institutions.Article 3The maximum amount of Community financing for the project provided for in Article 1 shall not exceed EUR 800000.Article 4This Decision is addressed to the Member States.Done at Brussels, 17 November 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 122, 16.5.2003, p. 1.(3) Not yet published in the Official Journal.